

EXHIBIT 10.1


Named Officer 2015 Target Bonus Opportunity


Named Officer
2015 Target Bonus
(as a % of Annual Base Salary)
Bruce C. Cozadd
Chairman and Chief Executive Officer
100(1)
 
 
Matthew P. Young(2)   
Executive Vice President and Chief Financial Officer


55
Russell J. Cox
Executive Vice President and Chief Commercial Officer


55
Suzanne Sawochka Hooper
Executive Vice President and General Counsel
55

            
(1)
Mr. Cozadd’s target bonus percentage of 100% was previously established and
unchanged as a result of the February 11, 2015 modifications to the target bonus
opportunity levels under the Bonus Plan.

(2)
Mr. Young was promoted from Senior Vice President to Executive Vice President,
effective February 21, 2015, and, accordingly, his target bonus percentage for
the 2015 plan year is 55%.




